Citation Nr: 0311973	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-18 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had verified active service from November 1966 to 
November 1968 and from January 1978 to November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that rating decision the Detroit RO 
granted service connection for degenerative arthritis of the 
right knee and assigned a 10 percent rating from the date of 
receipt of the veteran's claim in August 1998.  The veteran 
appealed the initial rating, and during the course of the 
appeal moved to Arizona.  In January 2003, the veteran 
testified before the undersigned at a hearing held at the RO 
in Phoenix, Arizona.  

At the January 2003 hearing, the veteran indicated that he 
felt that he has additional disabilities that have developed 
as a result of his service-connected right knee disability.  
In this regard, the Board notes that in a statement received 
in August 1999 the veteran stated that because he favors his 
right knee, he stands and walks at something of a tilt and 
this causes pain in the lumbar region of his back.  The Board 
refers this matter to the RO for clarification of the claim 
and for any other appropriate action.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary for an equitable disposition of 
his appeal has been obtained.  

2.  The veteran's degenerative arthritis of the right knee is 
manifested primarily by limitation of motion accompanied by 
increased pain and complaints of swelling and instability on 
use.  


CONCLUSION OF LAW

Rating by analogy, the veteran's symptoms more nearly 
approximate the criteria for an initial rating of 20 percent, 
and no more, for degenerative arthritis of the right knee.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claims.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in December 1999 and a supplemental statement of the 
case in May 2002.  In those documents, the RO informed the 
veteran that it had reviewed available service medical 
records, VA examination reports and VA medical records in 
conjunction with his claim.  In the statement of the case, 
the RO also notified the veteran of the criteria for ratings 
higher than that initially assigned for his service-connected 
degenerative arthritis of the right knee.  In the 
supplemental statement of the case, the RO outlined the 
provisions of the VCAA in detail.  The veteran has provided 
copies of service medical records in his possession, and the 
RO has certified that service medical records are otherwise 
unavailable for the veteran.  The veteran has been provided 
two VA examinations for compensation and pension purposes, 
and the RO has obtained his VA treatment records.  He has 
identified no other source of evidence concerning his claim 
for a higher initial rating for his degenerative arthritis of 
the right knee.  The veteran has submitted statements in 
support of his claim and testified at a hearing before the 
undersigned.  Although the veteran was provided an 
opportunity to submit additional evidence subsequent to the 
hearing, he has not done so.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that all available relevant 
data has been obtained for determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).



Relevant law and regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.  

Under the Rating Schedule, degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Codes 5260 and 5261 address 
knee motion.  

Under Diagnostic Code 5260, a noncompensable, i.e., 0 percent 
rating is warranted if flexion is limited to no more than 60 
degrees; a 10 percent rating requires flexion limited to no 
more than 45 degrees, a 20 percent rating to no more than 30 
degrees, and a 30 percent rating to no more than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating of 0 
percent is warranted if extension is limited to no more than 
5 degrees; a 10 percent rating requires extension limited to 
no more than 10 degrees, a 20 percent rating to no more than 
15 degrees, a 30 percent rating to no more than 20 degrees, a 
40 percent rating to no more than 30 degrees, and a 50 
percent rating to no more than 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Normal range of motion of a knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2002).  

Even when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application, nonetheless, 
for each such major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45.  

When determining the severity of musculoskeletal disabilities 
that are at least partly rated on the basis of range of 
motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated.  This 
additional functional impairment, for example, may be due to 
the extent of his pain or painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms may "flare up," such as during prolonged use, 
assuming these factors are not already contemplated in the 
governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, 
warrants a 10 percent rating where there is slight impairment 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Moderate impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  Id.

Terms such as "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R.  4.6 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and analysis

Background

Service medical records show that the veteran was known to 
have had surgeries on his right knee in 1972 and 1973, which 
was between his periods of active service.  In March 1982, 
during the veteran's second period of service, he was seen at 
a hospital emergency room with complaints of a right knee 
injury on an obstacle course.  Three days later he reported 
that the swelling had become better.  On examination there 
was effusion, limited motion, tenderness over the medial 
collateral ligament and McMurrays's was positive with medial 
pain.  The assessment was ligament strain and possible 
cartilage injury.  He was put on a temporary profile, and a 
knee immobilizer and crutches were prescribed.  Soreness 
continued at the end of April 1982, and in mid-May 1982 the 
veteran complained of pain, grinding and his right knee 
giving out secondary to running.  On examination, there was 
full range of motion with questionable effusion.  The there 
was decreased muscle mass in the right leg.  The knee was 
stable at 0 degrees and 30 degrees.  There was patellofemoral 
tenderness with crepitation.  The assessment was 
chondromalacia with effusion.  Medication, hot soaks, a knee 
sleeve and physical therapy were prescribed.  In October 
1982, the veteran complained of continuing right knee 
problems.  After examination, the assessment was some post-
patellar cartilage softening compatible with chronic 
chondromalacia.  X-rays were reportedly within normal limits.  

In July1985, the veteran was seen with complaints of pain and 
swelling in this right knee, which he said occurred whenever 
he ran.  At an orthopedic consultation, the physician noted 
that the veteran had a history of a right menisectomy in the 
early 1970s and further surgery about a year later after 
reinjury of that knee.  The orthopedist found no effusion, 
normal range of motion, negative McMurray's, some clicking, 
no instability and mild medial joint line tenderness.  He 
noted that X-rays showed post-traumatic degenerative changes.  
At a subsequent orthopedic consultation in January 1990, the 
veteran's chief complaint was right knee pain for several 
years.  On examination, there was moderate knee pain with 2+ 
swelling; there was full range of motion without crepitus, 
there was medial and lateral stability with negative drawer 
sign.  The assessment was degenerative joint disease of the 
right knee.  Naprosyn was prescribed, and a profile was 
assigned.  

The veteran filed his service connection claim in August 
1998.  At that time he reported that he had received 
treatment for his knees at a VA Medical Center.  VA 
outpatient records show that in March 1997 he gave a history 
of prior surgery to his right knee and that a scar was noted 
on examination.  The examiner noted no complaints associated 
with the right knee.  

At a VA compensation and pension examination in November 
1998, the veteran gave a history of two surgeries on his 
right knee in the early 1970s because of torn cartilage.  He 
stated that his knee gave out at times and that he was 
usually able to catch himself though he had fallen on two 
occasions.  He said he was able to walk as far as he wished 
but could not run and had pain in attempting to navigate 
stairs.  On examination, there was minimal crepitus of the 
right knee.  There was a 6 cm scar over the medial aspect of 
the knee incident to the previous surgeries and tenderness in 
the region of the scar.  There was no anterior, posterior, 
lateral or medial instability in the knee, and there was no 
effusion, heat or redness in the knee.  The knee flexed to 
130 degrees and extended to 0 degrees.  X-rays of the right 
knee showed narrowing of the joint space and hypertrophic 
changes at the articular margins, consistent with 
degenerative disease.  The clinical diagnosis was 
degenerative arthritis.  

VA outpatient records show that the veteran was seen in June 
2000 and at that time reported that he had been told at his 
compensation and pension examination that the arthritis in 
his right knee was getting worse.  He complained of pain in 
his right shoulder and right knee; Darvocet was prescribed.  
X-rays at that time reportedly confirmed the presence of 
osteoarthritis of the right knee.  

At a VA compensation and pension examination in March 2001, 
the veteran reported that his right knee hurt daily, but the 
pain varied in intensity.  He said there was occasional 
swelling and though he said he could not hear well, he said 
the thought it occasionally popped.  He said his knees gave 
out about once a week but he would catch himself and not 
fall.  He reported weakness and fatigability related to pain.  
With respect to incoordination, the veteran reported a limp 
on the right some of the time, which he said was present on 
normal and repeated use.  On examination, the examiner said 
on ambulation there was a question of a negligible limp on 
the right.  Cruciate and collateral ligaments were stable.  
McMurray's test was negative as were internal and external 
torsion.  There was no effusion.  There was a question of a 
slight occasional rub on active extension.  There was flexion 
to 110 degrees and extension to 0 degrees.  The examiner said 
the functional impairment would be rated as between mild and 
moderate with loss of flexion.  X-rays of the right knee 
showed moderate degenerative arthritic disease.  

At the hearing in January 2003, the veteran testified that he 
takes 1600 mg. of Motirin in the morning because of pain.  He 
said the pain was mainly from his right knee, but did include 
other things.  The veteran testified that his knee hurts 
quite a bit and that he has trouble negotiating the stairs on 
the school bus he drives.  He testified that he has problems 
walking on rough surface and has twisted his knee several 
times and is sometimes afraid of falling.  He said his knee 
feels unstable about once a week and that he uses a cane or 
crutches about every one or two months.  He said this also 
involves other things like his foot, in which he has attacks 
of gout.  The veteran testified that he does not have right 
knee pain while sitting but that he has pain when he is 
walking.  He said that he could stand for no more than 15 
minutes because of right knee pain.  The veteran testified 
that he estimates that he can walk several hundred yards on a 
level surface before he needs to sit down.  The veteran 
testified that he has been told that his knee will only get 
worse and that someday he might need a knee replacement.  He 
said that he is able to function because of the Motrin he 
takes.  He testified that he works full-time as a school bus 
driver, but was takes off quite a bit of time for sickness 
due, in part, to his knee.  

Analysis

Review of the evidence shows that the veteran's service-
connected right knee disability is manifested by degenerative 
arthritis with limitation of motion accompanied by increased 
pain and complaints of swelling and instability on use.  
Although VA examinations have shown that the range of motion 
of the right knee in terms of flexion is less than normal, 
with the most recent examination showing flexion limited to 
110 degrees (normal flexion is 140 degrees), this amount of 
restriction of motion is not compensable under Diagnostic 
Code 5260, which requires that flexion be limited to 45 
degrees for a 10 percent rating.  Although the limitation of 
motion is noncompensable, because degenerative arthritis has 
been established by X-ray findings and impairment in motion 
has been objectively confirmed on clinical examination, a 10 
percent rating may be assigned under Diagnostic Code 5003.  

The Board notes that the limited motion of the left knee, 
which by itself warrants a 10 percent rating, has been 
described as from mild to moderate functional impairment at 
the 110-degree limit of flexion, and this has been 
demonstrated without consideration of "flare-ups" or 
overuse.  The examiner at the March 2001 VA examination 
observed that the veteran reported increases, essentially 
"flare-ups," in right knee pain and occasional swelling and 
feelings of instability associated with overuse such as 
standing for 15 minutes, using stairs or walking on an uneven 
surface.  Such findings demonstrate functional loss due to 
pain contemplated by 38 C.F.R. § 4.40, which requires VA to 
regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  They 
also show functional loss due to pain on movement of a joint 
contemplated by 38 C.F.R. § 4.45, which specifies that 
disturbance of locomotion and interference with sitting, 
standing and weight-bearing are related considerations.  Such 
findings also demonstrate painful motion with joint pathology 
addressed by 38 C.F.R. § 4.59.  In this regard, the Board 
notes that provisions of 38 C.F.R. § 4.59 establish that with 
any form of arthritis, the veteran is entitled to "at 
least" a minimum compensable evaluation for painful motion 
of the affected joint.  In evaluating a disability the Board 
is to consider all potentially applicable diagnostic codes.

The veteran is currently rated on the basis of his limitation 
of motion.  As just outlined, there is X-ray evidence of 
degenerative changes, and limited motion of the right knee 
has been demonstrated on VA examination.  On that basis alone 
a minimum 10 percent rating is in order under Diagnostic Code 
5003.  The veteran does not objectively demonstrate clinical 
findings sufficient to support a higher evaluation on the 
basis of limitation of motion.  However, in addition to 
limitation of motion he is shown to have additional 
disability on use, that is, increased pain and swelling.  
While these findings to not produce limitation of motion that 
supports a higher evaluation, it raises the question of 
whether the veteran's overall knee disability would be more 
appropriately rated by analogy to knee impairment, under 
Diagnostic Code 5257, with the assignment of a 20 percent 
rating and no more under that diagnostic code.  See 38 C.F.R. 
§ 4.20 (2002); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.25 (2002).  The Board finds that the 
level of objective disability exceeds that contemplated by 
the rating of 10 percent for loss of motion and, in the 
Board's opinion, with the resolution of all doubt in the 
veteran's favor, more nearly approximates a moderate 
disability, even in the absence of actual lateral instability 
or subluxation, under Diagnostic Code 5257, and a 20 percent 
rating. 

The veteran, however, does not have any documented, objective 
clinical evidence of lateral instability or subluxation in 
his right knee so there is no basis for an additional 
separate rating under Diagnostic Code 5257.  That code, as 
outlined earlier, pertains to impairment associated with 
symptoms such as subluxation or lateral instability, which 
have not in fact been shown here.  See VAOPGCPREC 23-97 (a 
veteran who has arthritis and instability of the knee may be 
rated separately under both Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability).  

Fenderson considerations

The veteran's appeal concerning his right knee disability 
arises form the original assignment of a disability rating.  
As noted above, with regard to initial rating cases, separate 
ratings can be assigned to separate periods of time, base 
upon the facts found - a practice known as "staged" 
ratings.  See Fenderson, supra.  

The RO, in granting the veteran's claim for service 
connection for his right knee disability assigned an 
effective date of August 3, 19998, the date of receipt of the 
veteran's claim.  The question to be answered by the Board is 
whether different disability ratings should be assigned for 
different periods of time subsequent to August 3, 1998.  

The evidence of record does not show that the symptoms 
associated with the veteran's service-connected right knee 
disability have changed appreciably in character or severity 
during the course of the appeal.  Although flexion range has 
decreased somewhat, the level of functional impairment has 
remained essentially the same with reports of difficulty with 
stairs and walking on uneven surfaces and complaints of 
occasional swelling and pain on use of the right knee.  At no 
time has functional impairment of the right knee been shown 
to be more than moderate, and based on the record, the Board 
finds that a 20 percent disability rating is appropriate for 
the entire period. 

In summary, after consideration of the entire record, and for 
the reasons and bases expressed above, the Board concludes 
that a rating of 20 percent, and no more, may be assigned for 
the veteran's service-connected degenerative arthritis of the 
right knee.  The benefit sought on appeal is accordingly 
allowed to that extent.  

ORDER

A 20 percent rating is granted for degenerative arthritis of 
the right knee, subject to the laws and regulations governing 
the payment of VA compensation.  



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

